DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication as filed on 2/17/2021.
This action is made Non-Final.

	Claims 1-15 and 17-19, 21-22 are pending in the case. Claims 1, 9 and 17 are independent claims. Claims 1, 9 and 17 have been amended, claim 20 is canceled and new claim 22 has been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17-19 and 21-22 have been considered but are moot because the new grounds of rejection do not rely on the same combination of references applied in the prior rejection to teach the new features of the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersen (USPAT 6826594 B1) in view of Dwan (USPUB 20140282901 A1).

Claim 1:
Petterson teaches A computer-implemented method (Abstract), comprising: receiving, via a first web interface, a changed value to a first value of a plurality of values displayed on the first web interface, wherein the first value is displayed on both the first web interface and a second web interface, wherein the second web interface includes a second set of interface components at least one of which is different from a first set of interface components of the first web interface (Col 4 ln 8-17: “a web page owner defines one or more areas or zones of a web page as remotely managed, and then connects to a central server to manage those areas or zones; Col 18 ln 1-41: “the merchant may utilize the web browser…at the merchant web site…to contact the central linking web site…which may return a web page including a screen interface for updating the dynamic lookup table…the screen interface may be configured to allow the merchant to update or modify only that information specific to the merchant web site…the merchant may thereby update, modify or replace a web page…and by making a singular change automatically cause every affiliate web page…that had previously referred to old destination link to immediately switch to the new destination link, without having to modify any code in the affiliate web pages”); updating the [data source] based on the changed value, wherein after the updating the [data source] includes the changed value (Col 18 ln 1-41); and providing the changed value, wherein the first data value in the second web interface is updated to display the changed value (Col 18 ln 1-41).

Pettersen, by itself, does not seem to completely teach determining, from a data flow tracking which data of a database is used across the first web interface or a second web interface…updating the database based on the changed value, wherein after the updating the database includes the changed value; identifying, from the data flow, one or more devices accessing the second web interface including the first value; and providing the changed value to the identified one or more devices accessing the second web interface including the first value.

The Examiner maintains that these features were previously well-known as taught by Dwan.
Dwan teaches determining, from a data flow tracking which data of a database is used across the first web interface or a second web interface…updating the database based on the changed value, wherein after the updating the database includes the changed value; identifying, from the data flow, one or more devices accessing the second web interface including the first value; and providing the changed value to the identified one or more devices accessing the second web interface including the first value (Fig 13, 0040-44, 0089: “content management system…can be configured to support automatic synchronization of content from one or more client devices…client software can synchronize any changes to content…such as new, deleted, modified…a user can also view or manipulate content via a web interface generated and served by user interface module…changes or updates to content in the data store…made through the web interface…can be propagated back to other client devices…multiple client devices…can be associated with a single account…can be synchronized between each of the multiple client devices…sharing module…for managing sharing content…publicly or privately…content 

Pettersen and Dwan are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Dwan before him or her, to combine the teachings of Pettersen and Dwan. The rationale for doing so would have been to obtain the benefit of providing the ability for a user to update shared content and propagating the update to other users.
Therefore, it would have been obvious to combine Pettersen and Dwan to obtain the invention as specified in the instant claim(s).

Claim 2:
Pettersen discloses the changed value is received based on an interaction with a first interface component configured to enable a user to adjust a prior value of the data of the data source (Col 18 ln 1-41).

Claim 3:
Pettersen discloses a second interface component of the second web interface is configured to adjust the data of the data source, including both the prior value prior to the receiving, or the changed value after the providing (Col 6 ln 65-Col 7 ln 5).
Claim 4:
Pettersen discloses receiving a subsequent changed value corresponding to the provided update; updating the data source based on the subsequent changed value; and providing the subsequent update to the first web interface (Col 6 ln 65-Col 7 ln 44).

Claim 9:
Pettersen discloses A system, comprising: a memory; and at least one processor coupled to the memory (Fig 1) and configured to: receive, via a first web interface, a changed value to a first value of a plurality of values displayed on the first web interface, wherein the first value is displayed on both the first web interface and a second web interface, wherein the second web interface includes a second set of interface components at least one of which is different from a first set of interface components of the first web interface (Col 4 ln 8-17: “a web page owner defines one or more areas or zones of a web page as remotely managed, and then connects to a central server to manage those areas or zones; Col 18 ln 1-41: “the merchant may utilize the web browser…at the merchant web site…to contact the central linking web site…which may return a web page including a screen interface for updating the dynamic lookup table…the screen interface may be configured to allow the merchant to update or modify only that information specific to the merchant web site…the merchant may thereby update, modify or replace a web page…and by making a singular change automatically cause every affiliate web page…that had previously referred to old destination link to immediately switch to the new destination link, without having to modify any code in the affiliate web pages”); update the [data source] based on the changed value, wherein after the updating the [data source] includes the changed value (Col 18 ln 1-41); and provide an update to the second web interface based on the changed value, wherein the first data value in the second web interface is updated to display the changed value (Col 18 ln 1-41).
determine, from a data flow tracking which data of a database is used across the first web interface or a second web interface…update the database based on the changed value, wherein after the updating the database includes the changed value; identify, from the data flow, one or more devices accessing the second web interface including the first value; and provide the changed value to the identified one or more devices accessing the second web interface including the first value.

The Examiner maintains that these features were previously well-known as taught by Dwan.
Dwan teaches determine, from a data flow tracking which data of a database is used across the first web interface or a second web interface…update the database based on the changed value, wherein after the updating the database includes the changed value; identify, from the data flow, one or more devices accessing the second web interface including the first value; and provide the changed value to the identified one or more devices accessing the second web interface including the first value (Fig 13, 0040-44, 0089: “content management system…can be configured to support automatic synchronization of content from one or more client devices…client software can synchronize any changes to content…such as new, deleted, modified…a user can also view or manipulate content via a web interface generated and served by user interface module…changes or updates to content in the data store…made through the web interface…can be propagated back to other client devices…multiple client devices…can be associated with a single account…can be synchronized between each of the multiple client devices…sharing module…for managing sharing content…publicly or privately…content management system…can be configured to maintain a content directory or a database table/entity for content items where each entry or row identifies the location of each content item in data store…fig. 13 illustrates an exemplary user interface for sharing content items with a content management 

Pettersen and Dwan are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Dwan before him or her, to combine the teachings of Pettersen and Dwan. The rationale for doing so would have been to obtain the benefit of providing the ability for a user to update shared content and propagating the update to other users.
Therefore, it would have been obvious to combine Pettersen and Dwan to obtain the invention as specified in the instant claim(s).

Claim 10:
Pettersen discloses the changed value is received based on an interaction with a first interface component configured to enable a user to adjust a prior value of the data of the data source (Col 18 ln 1-41).

Claim 11:
Pettersen discloses a second interface component of the second web interface is configured to adjust the data of the data source, including both the prior value prior to the receiving, or the changed value after the providing (Col 6 ln 65-Col 7 ln 5)).



Claim 12:
Pettersen discloses receiving a subsequent changed value corresponding to the provided update; updating the data source based on the subsequent changed value; and providing the subsequent update to the first web interface (Col 6 ln 65-Col 7 ln 44).

Claim 17:
Petterson discloses A non-transitory computer-readable device having instructions stored thereon (Claim 10) that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: receiving, via a first web interface, a changed value to a first value of a plurality of values displayed on the first web interface, wherein the first value is displayed on both the first web interface and a second web interface, wherein the second web interface includes a second set of interface components at least one of which is different from a first set of interface components of the first web interface (Col 4 ln 8-17: “a web page owner defines one or more areas or zones of a web page as remotely managed, and then connects to a central server to manage those areas or zones; Col 18 ln 1-41: “the merchant may utilize the web browser…at the merchant web site…to contact the central linking web site…which may return a web page including a screen interface for updating the dynamic lookup table…the screen interface may be configured to allow the merchant to update or modify only that information specific to the merchant web site…the merchant may thereby update, modify or replace a web page…and by making a singular change automatically cause every affiliate web page…that had previously referred to old destination link to immediately switch to the new destination link, without having to modify any code in the affiliate web pages”); updating the data source based on the changed value, wherein after the updating the data source includes the changed value (Col 18 ln 1-41); and providing an update to the second web interface based on the changed value, wherein the first data value in the second web interface is updated to display the changed value (Col 18 ln 1-41).

Pettersen, by itself, does not seem to completely teach determining, from a data flow tracking which data of a database is used across the first web interface or a second web interface…updating the database based on the changed value, wherein after the updating the database includes the changed value; identifying, from the data flow, one or more devices accessing the second web interface including the first value; and providing the changed value to the identified one or more devices accessing the second web interface including the first value.

The Examiner maintains that these features were previously well-known as taught by Dwan.
Dwan teaches determining, from a data flow tracking which data of a database is used across the first web interface or a second web interface…updating the database based on the changed value, wherein after the updating the database includes the changed value; identifying, from the data flow, one or more devices accessing the second web interface including the first value; and providing the changed value to the identified one or more devices accessing the second web interface including the first value (Fig 13, 0040-44, 0089: “content management system…can be configured to support automatic synchronization of content from one or more client devices…client software can synchronize any changes to content…such as new, deleted, modified…a user can also view or manipulate content via a web interface generated and served by user interface module…changes or updates to content in the data store…made through the web interface…can be propagated back to other client devices…multiple client devices…can be associated with a single account…can be synchronized between each of the multiple client devices…sharing module…for managing sharing content…publicly or privately…content management system…can be configured to maintain a content directory or a database table/entity for 

Pettersen and Dwan are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Dwan before him or her, to combine the teachings of Pettersen and Dwan. The rationale for doing so would have been to obtain the benefit of providing the ability for a user to update shared content and propagating the update to other users.
Therefore, it would have been obvious to combine Pettersen and Dwan to obtain the invention as specified in the instant claim(s).

Claim 18:
Pettersen discloses the changed value is received based on an interaction with a first interface component configured to enable a user to adjust a prior value of the data of the data source (Col 18 ln 1-41).

Claim 19:
Pettersen discloses a second interface component of the second web interface is configured to adjust the data of the data source, including both the prior value prior to the receiving, or the changed value after the providing (Col 6 ln 65-Col 7 ln 5).

Claim 21:
Pettersen discloses the first web interface is an instance of a first webpage accessed by a first user, wherein the second web interface is an instance of a second webpage different from the first webpage and accessed by a second user, and wherein the instance of the second webpage is updated to include the changed value (Col 18 ln 1-41 and Col 6 ln 65-Col 7 ln 5).

Claim 22:
Petterson, by itself, does not seem to completely teach the data flow includes a list of connections identifying the one or more devices accessing the second web interface, wherein the list of connections include one or more of an internet protocol address or media access control address identify the one or more devices (Fig 10 and 0086).


Claims 5-8, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersen in view of Dwan and Tucker (USPUB 20200012743 A1 filed Jul. 3, 2018).

Claim 5:
Pettersen in view of Dwan teaches every feature of claim 1.
Pettersen, by itself, does not seem to completely teach identifying a plurality of web sockets communicatively coupled to the data source, to which a prior value has been provided.
The Examiner maintains that these features were previously well-known as taught by Tucker.
Tucker teaches identifying a plurality of web sockets communicatively coupled to the data source, to which a prior value has been provided (0138-140: multiple data containers each may have a web socket established through which underlying data may be updated).
Pettersen and Tucker are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Tucker before him or her, to combine the teachings of Pettersen and Tucker. The rationale for doing so would have been to obtain the benefit of implementing a subscription service for a data set, as discussed by Tucker (0138-140).
Therefore, it would have been obvious to combine Pettersen and Tucker to obtain the invention as specified in the instant claim(s).

Claim 6:
Pettersen, by itself, does not seem to completely teach the transmitting comprises: providing the update to the plurality of web socket connections.
The Examiner maintains that these features were previously well-known as taught by Tucker.
the transmitting comprises: providing the update to the plurality of web socket connections (0138-140: multiple data containers each may have a web socket established through which underlying data may be updated).
Pettersen and Tucker are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Tucker before him or her, to combine the teachings of Pettersen and Tucker. The rationale for doing so would have been to obtain the benefit of implementing a subscription service for a data set, as discussed by Tucker (0138-140).
Therefore, it would have been obvious to combine Pettersen and Tucker to obtain the invention as specified in the instant claim(s).

Claim 7:
Pettersen, by itself, does not seem to completely teach identifying a particular web socket communicatively coupled to the data source, wherein the prior value was not provided to the particular web socket, and wherein the update is not provided to the particular web socket.
The Examiner maintains that these features were previously well-known as taught by Tucker.
Tucker teaches identifying a particular web socket communicatively coupled to the data source, wherein the prior value was not provided to the particular web socket, and wherein the update is not provided to the particular web socket (0138-140: multiple data containers each may have their own web socket established through which specific underlying data may be updated).
Pettersen and Tucker are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.

Therefore, it would have been obvious to combine Pettersen and Tucker to obtain the invention as specified in the instant claim(s).

Claim 8:
Pettersen, by itself, does not seem to completely teach at least two of the web socket connections are associated with a same computing device.
The Examiner maintains that these features were previously well-known as taught by Tucker.
Tucker teaches at least two of the web socket connections are associated with a same computing device (0138-140: multiple data containers each may have their own web socket established through which specific underlying data may be updated, the web sockets are associated with a server device).
Pettersen and Tucker are analogous art because they are from the same problem-solving area, updating underlying data sources in a web application system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Tucker before him or her, to combine the teachings of Pettersen and Tucker. The rationale for doing so would have been to obtain the benefit of implementing a subscription service for a data set, as discussed by Tucker (0138-140).
Therefore, it would have been obvious to combine Pettersen and Tucker to obtain the invention as specified in the instant claim(s).

Claim 13:
Pettersen in view of Dwan teaches every feature of claim 1.
Pettersen, by itself, does not seem to completely teach identify a plurality of web sockets communicatively coupled to the data source, to which a prior value has been provided.
The Examiner maintains that these features were previously well-known as taught by Tucker.
Tucker teaches identify a plurality of web sockets communicatively coupled to the data source, to which a prior value has been provided (0138-140: multiple data containers each may have a web socket established through which underlying data may be updated).
Pettersen and Tucker are analogous art because they are from the same problem-solving area, updating underlying data sources in a web based system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Tucker before him or her, to combine the teachings of Pettersen and Tucker. The rationale for doing so would have been to obtain the benefit of implementing a subscription service for a data set, as discussed by Tucker (0138-140).
Therefore, it would have been obvious to combine Pettersen and Tucker to obtain the invention as specified in the instant claim(s).

Claim 14:
Pettersen, by itself, does not seem to completely teach the transmitting comprises: provide the update to the plurality of web socket connections.
The Examiner maintains that these features were previously well-known as taught by Tucker.
Tucker teaches the transmitting comprises: provide the update to the plurality of web socket connections (0138-140: multiple data containers each may have a web socket established through which underlying data may be updated).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Tucker before him or her, to combine the teachings of Pettersen and Tucker. The rationale for doing so would have been to obtain the benefit of implementing a subscription service for a data set, as discussed by Tucker (0138-140).
Therefore, it would have been obvious to combine Pettersen and Tucker to obtain the invention as specified in the instant claim(s).

Claim 15:
Pettersen, by itself, does not seem to completely teach identify a particular web socket communicatively coupled to the data source, wherein the prior value was not provided to the particular web socket, and wherein the update is not provided to the particular web socket.
The Examiner maintains that these features were previously well-known as taught by Tucker.
Tucker teaches identify a particular web socket communicatively coupled to the data source, wherein the prior value was not provided to the particular web socket, and wherein the update is not provided to the particular web socket (0138-140: multiple data containers each may have their own web socket established through which specific underlying data may be updated).
Pettersen and Tucker are analogous art because they are from the same problem-solving area, updating underlying data sources in a web application system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pettersen and Tucker before him or her, to combine the teachings of Pettersen and Tucker. The rationale for doing so would have been to obtain the benefit of implementing a subscription service for a data set, as discussed by Tucker (0138-140).


Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177